Title: From Thomas Jefferson to Sylvanus Bourne, 23 August 1790
From: Jefferson, Thomas
To: Bourne, Sylvanus



Sir
New York August 23d. 1790.

Your favor of the 15th. instant has been duly received and laid before the President.
You will permit me to recall to your memory that when I proposed to you the Consulship of Hispaniola, I informed you that neither salary nor perquisites were annexed to the office, nor probably would be: that it was in contemplation of the Legislature to consider the subject, but that the result was too uncertain to be counted on. On this ground you took a day or two to make up your mind, and finally accepted. The ground has not changed at all, it is now exactly what it was then. The bill which was brought into Congress, has not been passed, and to delay your departure till it does pass, may be a delay without end. The probabilities of a general war taking place, the revolution now actually going on in Hispaniola, and the expediency that the representations, now asked from them by the mother Country, should be pointed to our common good, render it peculiarly interesting to the United States that the Consul of that Island should be in his place, and will, I am sure, justify in your judgment the wish of Government that you should repair thither with due dispatch. I have the honor to be, Sir &c.,

Thomas Jefferson

